Title: To Thomas Jefferson from Edward Church, 22 September 1793
From: Church, Edward
To: Jefferson, Thomas



Sir
Lisbon 22d Septr. 1793

Coll. Humphreys with Mr. Cutting embarked the 17th. Instt. on board a Swedish Vessel called the Postillion commanded by Abm: Herbst bound first for Gibralter. The Algerine Corsairs are (unfortunately for Us) more at liberty just at this time than heretofore, the Portugueze Ships of War, which were stationed on that Coast, being obliged to quit it, to follow the orders of their masters the English; it is therefore to be feared that this circumstance may increase the difficulties of the proposed negociation, as the Algerines only wanted this obstacle removed to have become Masters long ere this of many of our Vessels and fellow-Citizens. Coll. H. has probably informed You that an American Vessel was taken by the Algerines the 18th. Ulto. and that the Men fortunately escaped in their boat to the opposite Shore near Malaga. Had the Men been taken, it is more than probable that the great object in view would have been defeated. The Algerines were in an American Vessel which they had taken some time before and armed for the purpose. The Crew of this Vessel had also effected their escape in the same way. An American Vessel from Boston sailed from this Port last Week bound for Malaga, it is of the utmost importance that She also should escape, for should one other American Crew fall into the Dey’s hands, our Friend’s means would be totally inadequate, and his mission of course fruitless. Under the most favourable circumstances, with his present means, We have no great reason to be very sanguine of his success. The extreme ignorance and imprudent conduct of one of the Precursors on the same errand, have greatly magnified the expectations and demands of the Dey, and the tribute paid by other Nations far exceeds the Sum prescribed by the U.S. Fortunately for America She has every thing possible to hope from the present Agent, Who goes with a heart tremblingly alive to the Sufferings of the unfortunate Captives, and who also possesses every other requisite conducive to the success of such an Enterprize; but when we consider that he has to treat with a rapacious Despot, who is probably actuated solely by self-interest, and restrained only by fear; that it is palpably for the interest of all the European maritime Nations that We should be excluded from a share in the mediterranean trade, and therefore that all the Barbary Powers should be our
 
Enemies; I would hope, whatever may be the issue of this negociation, that my Countrymen will give Coll. Humphreys all the credit due to a Man who has done all that Man can do. No man is more thoroughly convinced than I am of the importance, and vast commercial advantages to the U.S. of Amca. of a free mediterranean Navigation, but I am by no means convinced that these advantages can possibly be secured to Us in our present Situation; the faith of Pirates—whose only support is plunder, and who have hitherto contemned all those ties and obligations which clash with their interest, and which sometimes bind more civilized Despots, seems to me to be but a feeble dependence on which to place a large Stake.
When we can appear in the Ports of the various Powers, or on the Coast, of Barbary, with Ships of such force as to convince those nations that We are able to protect our trade, and to compel them if necessary to keep faith with Us, then, and not before, we may probably secure a large share of the Meditn: trade, which would largely and speedily compensate the U.S. for the Cost of a maritime force amply sufficient to keep all those Pirates in Awe, and also make it their interest to keep faith.
We are here almost as ignorant of what the belligerent Powers are doing as if we were in the moon, being excluded from all communication with France, and having only the garbled accounts in the London papers, calculated in general to tickle the ears, and drain the pockets of that duped, and almost ruined Nation.
This Nation seems in general extremely averse to engaging in the War, both Nobles and People, but the Prince Regent is said to be under the absolute guidance and controul of one Man, Martin de Mello, who is the Creature and Idolator of the English. 6000 Troops are just embarked to join the Spanish Army, and the Portugze. have sometime since furnished their Quota of Ships to the English, but it seems the French still consider this nation as not involved in the War against them, as a Portugueze Ship is lately arrived from Bayonne in France laden with pitch, tar, and paper. All the portugueze vessels lately arrived, as well as many Americans, complain bitterly of the insults and pillage of the british privateers which they meet at Sea, and of the politeness of the french—but it is probably more wise and prudent for both, to pocket the abuses at present, than to resent them. The following very recent event will give you some idea of the power of the present Minister of State, of the blindness and ignorance of the P——e, and of the extreme Servility of his Court; I give it to you from the most unquestionable Authority. A Ship richly laden from Brazil bound to Lisbon was lately captured by a french Privateer, the Ship was ransomed, and
 
hostages given for the payment of the ransom on condition that War had been declared by either nation prior to the Capture; the Vessel arrived here, and the Prince being informed of the circumstance when a very large number of his Courtiers were present, expressed great surprize and resentment on the occasion, and as no one present spoke on the subject, a By-stander would have concluded they were all struck dumb with astonishment, but the fact was, they all knew that six weeks prior to this event, the Governour of Madeira had seized a french East India Ship that touched at that Island on her Return from the East, with a Cargo valued at £80,000 Sterling, and had confined the Capt., Passengers, and Crew, and that he had also detained an American Vessel in that Port near a month, for no cause assigned, but Mr. Pintard who had chartered her, supposes it was because She was bound to Bordeaux. Such is the Power of Martin de Mello and his Creatures, and such are the blessings of a wise and absolute Prince. I was greatly affected on seeing the Troops embark for Spain, their prejudices it is well known are violent against the Spaniards. It is also said that far the greater number are married and have families, be that as it may—they cried like Children, loudly murmured, and insisted that they were sent to be sacrificed, and that none of them would ever return. The Prince was present, and made a short speech, which I am informed was intended to animate and console them and seemed to have such an effect—what a strange Machine is Man!
Herewith I take the liberty to send you Copy of a Letter which I had the honor to write you soon after my arrival here under date of 31st: July on the subject of the Consular functions & ca.—since which Mr. Cutting has arrived here, and delivered me your favor of the 21st. March, accompanied with a blank bond, which shall be filled up as soon as one of the Sureties (whom I have named, and who with the Other is approved by our Minister at this Court) arrives from Oporto, whither he is gone on a Visit, and it shall be forwarded without delay; Sorry I am to inform you, that I cannot look forward with any promising prospect of even an indemnification for what I have already unavoidably expended in consequence of my consular appointments, and the delay and disappointment attending the first, unless Congress should grant a Salary adequate to the importance and utility of the Office, and in consideration of the great sacrifice which every Citizen of the U.S. must necessarily make who expatriates himself, particularly those who have families—but I beg pardon for troubling You with matters which have no direct claim to your attention. Those which have, shall never pass unnoticed, while I consider it my duty to attend to them, which I do more particularly at this time, as the Minister is absent, and as prior to
 
his departure, he did me honor to introduce me to the Portugueze Minister and Secretary of foreign Affairs, as Chargé des affaires of the Ud. States during his Absence—if therefore, (as the time of our Minister’s Return is at present uncertain) there should be any thing requiring immediate attention at this Court, in which I may be thought worthy to be employed, you will be pleased to honour me with your Commands.
No safe Opportunity has yet offered to convey your letter to Mr. Short, and those to Messrs. Carmichael and Short, at Madrid, and my instructions from Coll: Humphreys are, not to hazard a doubtful conveyance; nor has any thing yet transpired from Messrs. C. and S. relative to the object of their joint Commission. With Sentiments of the most perfect esteem & respect I have the Honor to be Sir Yor. most humble & devoted Servant 

Edwd. Church


P.S. Coll. Humphries (from whom I received the information) has doubtless aquainted you, that England and Spain seem to be plotting in what way they can most effectually clip our Eagle’s Wings. They are both extremely envious of her soaring; this may probably be one cause that retards the conclusion of the business which occupies our Commissioners at the Spanish Court.
Septr. 23d. It is whispered that there has been a second severe action near Perpignan between the French and Spaniards in which the latter have been greatly worsted. The best voucher which I can produce at present in confirmation, is the sombre visages of almost all the English here but this may proceed more from their fears, than from their knowledge of the truth of the report.
